FILE COPY




        BRIAN QUINN                                                            BOBBY RAMIREZ
         Chief Justice              Court of Appeals                               Clerk

      PATRICK A. PIRTLE
            Justice                Seventh District of Texas
       JUDY C. PARKER            Potter County Courts Building                MAILING ADDRESS:
                                                                                P. O. Box 9540
           Justice                501 S. Fillmore, Suite 2-A                      79105-9540

      LAWRENCE M. DOSS            Amarillo, Texas 79101-2449
           Justice                                                              (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                       June 21, 2021

Hillary Netardus                                Lynsi Brantley
Attorney at Law                                 Assistant Criminal District Attorney
P.O. Box 50652                                  Randall County Justice Center
Amarillo, TX 79159                              2309 Russell Long Boulevard, Suite 120
* DELIVERED VIA E-MAIL *                        Canyon, TX 79015
                                                * DELIVERED VIA E-MAIL *

RE:         Case Number: 07-19-00267-CR, 07-19-00268-CR, 07-19-00269-CR
            Trial Court Case Number: 76,315-A, 76,316-A, 76,317-A

Style:      Josue Julio Garcia-Morales v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the referenced appeal.
See TEX. R. APP. P. 48.

       Pursuant to Section 51.204(b)(2) of the Texas Government Code, exhibits on file
with this Court, if any, will be destroyed three years after final disposition of the case or
at an earlier date if ordered by the Court.

                                                          Very truly yours,
                                                          Bobby Ramirez
                                                          Bobby Ramirez, Clerk

cc:        Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
           Stephnie Menke (DELIVERED VIA E-MAIL)